Citation Nr: 0124908	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  01-07 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim for basic eligibility for VA 
benefits based upon the appellant's service.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel



INTRODUCTION

The appellant contends that he has recognized guerrilla 
service during World War II under his alias name.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a March 2001 decision from the Manila, Philippines, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied reopening the appellant's claim for basic eligibility 
for VA benefits because the appellant's service did not 
establish him as a veteran for VA purposes.  


FINDINGS OF FACT

1.  A December 1985 Board decision denied recognition of the 
appellant as a veteran for VA benefits; the appellant was 
notified of the Board decision by letter.  

2.  An April 1989 Board decision denied basic eligibility for 
VA benefits because the appellant's service did not establish 
him as a veteran for VA purposes; the appellant was notified 
of the Board decision by letter, and his motion for 
reconsideration was denied in April 1990; he did not appeal.  
In April 1992, the United States Court of Veterans Appeals 
dismissed an appeal for lack of jurisdiction.  

3.  The RO denied reopening the appellant's claim for basic 
eligibility for VA benefits in August 1991, April 1996, 
December 1996, August 1999, and May 2000; the appellant was 
notified of each decision by letter, and he did not appeal.  

4.  Evidence received since the May 2000 decision is 
duplicative of previously considered evidence or is not 
probative of the issue of basic eligibility for VA benefits 
based upon the appellant's service.  



CONCLUSIONS OF LAW

1.  The December 1985 Board decision is final.  

2.  The April 1989 Board decision and April 1990 denial of 
the appellant's motion for reconsideration are final.  38 
U.S.C.A. §§ 7104(b), 7266(a) (West 1991 & Supp. 2001); 38 
C.F.R. §§ 20.1001, 20.1100 (2001).  

3.  The August 1991, April 1996, December 1996, August 1999, 
and May 2000 RO decisions are final.  38 C.F.R. §§ 20.200, 
20.201, 20.302(a) (2001).  

4.  The evidence received since the May 2000 decision is not 
new and material evidence; the claim for basic eligibility 
for VA benefits based upon the appellant's service is not 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 
C.F.R. § 3.104(a) (2001); 66 Fed. Reg. 45,620 (August 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Unknown to the RO, the appellant used an alias name, A.Y.D., 
when he filed his original application for service connection 
in March 1967.  In a January 1983 rating decision, after 
receiving confirmation that A.Y.D. had recognized guerrilla 
service, the RO granted service connection and an initial 60 
percent rating for residuals of a shrapnel wound of the left 
(minor) hand with amputation of four fingers.  As the result 
of the appellant's claim for an earlier effective date, the 
RO learned of the appellant's real name and conducted a 
November 1984 field investigation.  It was revealed that the 
appellant had impersonated A.Y.D, an older man whose name 
appeared on the roster of recognized guerrillas.  Because the 
appellant's service failed to establish basic eligibility for 
VA benefits, the RO terminated the appellant's VA benefits in 
December 1984.  

In April 1989, the Board affirmed the RO's denial of basic 
eligibility for VA benefits because the appellant's service 
did not establish him as a veteran for VA purposes.  The 
appellant was notified of the Board decision by letter, and 
his motion for reconsideration was denied in April 1990; he 
did not appeal.  In April 1992, the United States Court of 
Veterans Appeals dismissed an appeal for lack of 
jurisdiction.  Thus, the April 1989 Board decision and April 
1990 denial of the appellant's motion for reconsideration 
became final.  38 U.S.C.A. §§ 7104(b), 7266(a) (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 20.1001, 20.1100 (2001).  

The RO's August 1991, April 1996, December 1996, August 1999, 
and May 2000 decisions, which denied reopening the 
appellant's claim for eligibility for VA benefits based upon 
the appellant' service, became final because the appellant 
was notified of each decision by letter, and he did not 
appeal.  38 C.F.R. §§ 20.200, 20.201, 20.302(a) (2001).  At 
the time of the May 2000 decision, the record included lay 
statements, hearing testimony, VA field investigation 
reports, service department records, photos, a private 
medical record, and service medical records.  

The lay statements, December 1987 hearing testimony, and 
December 1981, June 1982, and December 1982 VA field 
investigation reports showed that the appellant, a brother, a 
neighbor, and several friends asserted that he had served 
under an alias name in the recognized guerrillas, in order to 
protect his well-known family, and that he had incurred a 
gunshot wound to his left hand in combat with the Japanese in 
March 1945.  The November 1984 VA field investigator 
determined that the appellant was the same person who had 
signed A.Y.D.'s signature on a November 1947 affidavit when a 
person purporting to be A.Y.D. had appeared for processing 
onto a guerrilla roster.  The appellant asserted that he had 
originally applied for and accepted VA benefits under his 
alias because he was instructed by a government employee.  
The November 1984 field investigator also interviewed the 
appellant and twenty-five additional people, including 
members of the D. family.  Most of the interviewed people 
recanted previous statements and now admitted that the real 
A.Y.D. was a different, older man and that they had no 
personal knowledge of the appellant's participation in the 
recognized guerrillas under any name.  The appellant could 
not explain why only he, and not his two older brothers, had 
used an alias or why he had chosen an alias name with a 
reputation for even greater opposition to the Japanese.  Nor 
could he explain why A.Y.D.'s birth records showed that he 
should be an older man.  After noting a history of duplicate 
guerrilla rosters, the VA field investigator concluded that 
the real A.Y.D. had opted for inclusion on one of two rosters 
and that the veteran had impersonated A.Y.D. after learning 
that A.Y.D.'s name was unclaimed on the other roster.  In 
rebuttal, the appellant contended that the VA field 
investigator had tried to coerce the appellant out of half of 
his VA compensation.  When the appellant refused, he 
contended that the VA investigator tricked his friends into 
signing affidavits stating that he was not the same person as 
A.Y.D.  Indeed, some of the appellant's friends contended 
that they had not understood the English language affidavits 
and that they only signed because the VA investigator 
promised expedited processing of their own claims.  

Service department records showed that A.Y.D.'s name appeared 
on the reconstructed roster for recognized guerrillas and 
that he had been hospitalized for treatment of a gunshot 
wound at a regional hospital from December 1944 to February 
1946.  In February 1967, the National Personnel Records 
Center (NPRC) confirmed that A.Y.D. had recognized guerrilla 
service from January 1945 to March 1945.  In January 1986, 
the NPRC confirmed the character of service for three people 
with names similar to A.Y.D.; both A.P.D. and R.P.D. had 
recognized guerrilla service from March 1945 to April 1945 
and A.G.D. had no recognized service.  The NPRC also 
confirmed that affiants M.Q.S., H.A.M., and F.L.S. had 
recognized guerrilla service from January 1945 to March 1945.  

Two 3" x 4" photos showed a standing front view of the 
appellant and a close-up of his left hand with several 
missing digits, and a November 1947 military examination 
report stated that some of A.Y.D.'s fingers had been 
amputated after he was wounded in action.  A May 1970 medical 
certificate showed that the appellant had been hospitalized, 
under his real name, for treatment of amputation resulting 
from a hand grenade wound from March 1945 to May 1945. 

The RO considered this evidence and denied reopening the 
claim for basic eligibility for VA benefits in May 2000.  The 
claim was not reopened because the recently obtained evidence 
duplicated previously obtained evidence that continued to 
show that the appellant had no recognized active service for 
the United States Armed Forces.  This decision became final 
because the RO notified the appellant of the decision by 
letter dated May 17, 2000, and he did not appeal.  38 C.F.R. 
§§ 20.200, 20.201, 20.302(a).  The RO again denied reopening 
the claim for basic eligibility for VA benefits in March 
2001, and the appellant perfected a timely appeal.  38 C.F.R. 
§§ 20.200, 20.201, 20.302(a).  

Unfortunately for the appellant, new and material evidence 
has not been submitted to reopen the claim.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (2001); 66 Fed. Reg. 
45,620 (August 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

The evidence submitted since May 2000 includes lay 
statements, a private medical record, an excerpt from a 1967 
Workers Compensation medical handbook, and service department 
records.  The lay statements are not material because the 
appellant, his representative, and friends repeat earlier 
assertions that he served in the recognized guerrillas under 
his alias because he feared for the safety of his family.  
The June 2001 private medical certificate is not material 
because it duplicates previous medical certificates that show 
that the appellant was hospitalized for treatment of a hand 
grenade wound from March 1945 to May 1945.  The excerpt from 
a 1967 Workers Compensation medical handbook, which addresses 
finger amputation ratings, is not material because a Workers 
Compensation or rating issue is not before the Board.  The 
service department records submitted since May 2000 are not 
material because they duplicate previously obtained records 
that show that A.Y.D.'s name appeared on the reconstructed 
roster of recognized guerrillas and that he was hospitalized 
for treatment of a gunshot wound during World War II.  The 
appellant has submitted nothing since May 2000 to show that 
he is the same person as A.Y.D.  

The claim is not reopened because the evidence received since 
May 2000 is duplicative of previously obtained evidence or is 
not probative of the issue of basic eligibility for VA 
benefits based upon the appellant's service.  


ORDER

New and material evidence not having been submitted, the 
claim is not reopened, and basic eligibility for VA benefits 
based upon the appellant's service remains denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

